Name: Commission Regulation (EEC) No 2062/88 of 11 July 1988 amending Regulation (EEC) No 664/88 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /34 Official Journal of the European Communities 12. 7. 88 COMMISSION REGULATION (EEC) No 2062/88 of 11 July 1988 amending Regulation (EEC) No 664/88 continuing the promotional and publicity measures in respect of milk and milk products referred to in Regulation (EEC) No 723/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1894/87 (2), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 664/88 (3) provides for the continuance of promotional and publicity measures in respect of milk and milk products ; whereas, in view of the financial resources provided for that measure, some of the funds should be used for a project to promote the consumption of milk products at European level in the health field ; whereas provision should also be made for financing a project to examine the advisability of creating a Community symbol for the promotion of milk products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 664/88 is hereby amended as follows : 1 . The following subparagraph is added to Article 1 ( 1 ) : 'Encouragement shall also be given to measures :  to support the promotion of the consumption of milk products at European level in the field of health ;  to examine the advisability of creating a Community symbol for the promotion of milk products. To that end the Commission shall organize an invitation to tender.' 2. In Article 2 ( 1 ), 'Article 1 ( 1 ) and (2)' is replaced by 'Article 1 ( 1 ), first subparagraph, and (2)'. 3 . Article 2 (2) is replaced by the following : '2. The Community contribution shall be limited to 90 % of the expenditure incurred. However, the contribution shall be increased to 100 % in the case of measures for the promotion of concentrated butter and for the measures referred to in the second subparagraph of Article 1 ( 1 ).' 4. In Article 2 (4), the second indent of Article 4 (2) (b) and Article 8 ( 1 ), 'Article 1 ( 1 )' is replaced by 'Article 1 ( 1 ), first subparagraph,'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 131 , 26. 5 . 1977, p. 6. 0 OJ No L 182, 3 . 7. 1987, p . 32. (3) OJ No L 69, 15. 3 . 1988 , p. 13 .